DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/07/2022.
Status of Rejections
The rejection(s) of claim(s) 3, 5-6 and 25-26 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 1 and 24 are necessitated by applicant’s amendments.
Claims 1-2, 4, 7-8, 11-24 and 27are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo et al. (U.S. 2005/0199508), hereinafter D’Astolfo ‘508, in view of D’Astolfo et al. (U.S. 2009/0236233), hereinafter D’Astolfo ‘233, and Secrist et al. (U.S. 4,495,049), hereinafter Secrist; claim 1 evidenced by D’Astolfo et al. (U.S. 2003/0141196), hereinafter D’Astolfo ‘196.
Regarding claim 1, D’Astolfo ‘508 teaches an anode assembly comprising an anode apparatus (see e.g. Fig. 1, anode assembly 10; Paragraph 0017, lines 1-2) comprising an anode body comprising at least one outer sidewall, wherein the outer sidewall is configured to define a shape of the anode body (see e.g. Fig. 1, outer wall defining cup-shaped inert anode 12; Paragraph 0017, lines 3-5), and to perimetrically surround a hole in the anode body (see e.g. Fig. 1, hole defined by interior walls of anode 12), wherein the hole comprises an upper opening in a top surface of the anode body and wherein the hole axially extends into the anode body (see e.g. Fig. 1, opening at upper part of anode 12 which extends downward forming the hole); a pin comprising a first end connected to a current supply (see e.g. Fig. 1, exposed upper end of conductor rod 14 connects to power supply; Paragraph 0043, lines 8-10), and a second end opposite the first end, wherein the second end extends downward into the upper end of the anode body and into the hole of the anode body (see e.g. Fig. 1, lower end of conductor rod 14 extends into the anode body 12); a filler material inside the hole and configured to electrically connect the anode body to the pin (see e.g. Fig. 1, particulate connector material 16; Paragraph 0017, lines 5-7, and Paragraph 0029, lines 1-3), wherein the filler material is retained in the hole between an inner sidewall of the anode body and the pin (see e.g. Fig. 1, connector material 16 fills the gap G between the inner anode surface and the conductor rod; Paragraph 0017, lines 5-7); and a sealing material configured to reduce corrosion of the anode apparatus (see e.g. Fig. 1, seal 18 which seals off the inner portion of the anode body, and thereby prevents or reduces exposure of contained anode parts to potential corrosion; Paragraph 0017, lines 7-9), the sealing material comprising an anode-matched aggregate (see e.g. Paragraphs 0027, lines 2-6, and Paragraph 0036, lines 1-4, both the seal and the inert anode comprise ceramic or cermet materials, with aluminum oxide particularly present in both), and a matrix (see e.g. Paragraph 0027, the sealing material may be a castable ceramic or cermet, meeting the definition of an aggregate and a matrix as per paragraph 0084 of the instant specification), wherein the sealing material is configured to cover a portion of an inner sidewall of the anode body, the pin and the filler material (see e.g. Fig. 1, seal 18 covers the upper inner wall of anode 12, a portion of conductor 14 at the top of the anode, and the top of the connector material 16); and wherein the sealing material is configured to enclose the filler material into the anode body between the inner sidewall of the anode body and the pin (see e.g. Fig. 1, seal 18 seals connector material 16 into the anode body 12; Paragraph 0017, lines 7-9); wherein the sealing material comprises a castable ceramic or cermet comprising Al2O4, SiO2, MgO, CaO and/or NaO (see e.g. Paragraph 0027, lines 2-4); and wherein said anode matched aggregate comprising aggregates having a composition 70% of a major compound of the anode body (see e.g. Paragraph 0027, lines 4-6, the seal material may be Beta 70 castable sold by Permatech which has 70% Al2O3, as evidenced by D’Astolfo ‘196 Paragraph 0035; Al2O3 also being a major compound of the anode body, see e.g. D’Astolfo ‘508 Paragraph 0036, lines 3-8).
D’Astolfo ‘508 does not explicitly teach an anode support to which the anode apparatus is mechanically attached. 
	D’Astolfo ‘233 teaches an anode assembly comprising inert anodes fastened to conductor rods (see e.g. Fig. 2b, inert anodes 81 and rods 82 of anode assemblies 80; Paragraph 0029, lines 1-2), further comprising an anode support to which the conductor rods are attached (see e.g. Fig. 2b, support beam 86 with distribution plate 85 to which conductors 82 are attached; Paragraph 0029, lines 4-6) which provides a current path to the conductors and enables the anode assemblies to be raised and lowered (see e.g. Paragraph 0029, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly of D’Astolfo ‘508 to comprise the anode support of D’Astolfo ‘233 in order to provide the desired electrical connection and enable the anode apparatus to be raised and lowered to a desired level in the electrolyte. 
D’Astolfo ‘508 in view of D’Astolfo ‘233, as combined above, does not teach the sealing material being configured to cover the top surface of the anode body and the sealing material being retained above the top surface of the anode body. 
D’Astolfo ‘233 further teaches the anode assembly comprising a protective cover and/or insulation, which may be ceramic, which is retained above the surface of the anode body (see e.g. D’Astolfo ‘233 Fig. 2b, protective cover 83 and insulation 84 which close off, i.e. seal, the internal anode body and the rod; Paragraph 0029, lines 1-3). The cover and insulation provide environmental and thermal protection to the conducting rod and anode body, especially from the molten electrolyte bath (see e.g. D’Astolfo ‘233 Paragraph 0029, lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘508 in view of D’Astolfo ‘233 to also be retained above the top surface of the anode body forming a protective cover as taught by D’Astolfo ‘233 in order to provide environmental and thermal protection from molten electrolyte.
D’Astolfo ‘508 in view of D’Astolfo ‘233 does not teach at least some of the silicates and/or aluminates of said castable ceramic or cermet being replaced with an aggregate specifically tailored to match the anode body and/or the pin. 
Secrist teaches an anode assembly for use in molten salt electrolysis (see e.g. Col. 2, lines 38-41), comprising an outer cermet portion with higher concentrations of ceramic constituents and an inner cermet portion in contact with the pin with higher concentrations of metallic constituents (see e.g. Col. 2, lines 44-51). This allows the anode assembly to have reduced ohmic losses during operation due to the increased metal content adjacent the current conductor (see e.g. Col. 3, lines 5-9). The cermet compositions in the inner portion and outer portion are compatible in that they have similar coefficients of expansion, allowing for the anode assembly to have high strength and high electrical conductance (see e.g. Col. 3, lines 38-48). D’Astolfo ‘508 similarly teaches the outer anode body comprising a ceramic/metal composition (see e.g. D’Astolfo ‘508 Paragraph 0036, lines 1-3 and 9-11), as well as the sealing material being a cermet (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘508 in view of D’Astolfo ‘233 to replace some of the ceramic components with metal components in a composition compatible with the cermet of the anode as taught by Secrist in order to reduce ohmic losses from the outer body to the pin during operation of the anode, while maintaining high strength and high electrical conductance.
Regarding claim 4, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches the first end of the pin being configured to be retained within the anode support (see e.g. D’Astolfo ‘233 Fig. 2b, upper end of conductors 81 are within distribution plate 85; Paragraph 0029, line 4).
Regarding claim 7, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches the sealing material being cast in place (see e.g. D’Astolfo ‘508 Paragraph 0027, line 6).
Regarding claim 8, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches the sealing material being pre-cast and screwed into the anode body (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 6-7).
Regarding claim 11, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches the sealing material being retained in the hole (see e.g. D’Astolfo ‘508 Fig. 1, seal 18 in the hole formed by inert anode 12; Paragraph 0017, lines 7-9).
Regarding claim 12, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches above the top surface of the anode body including extending along the pin (as shown in Fig. 2b of D’Astolfo ‘233).
Regarding claim 13, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches above the top surface of the anode body including extending along the pin and into the anode support (Fig. 2b of D’Astolfo ‘233 shows covers 84 and 83 extending up the rod 82 to a metal plate 85 in which the rod is supported).
Regarding claim 14, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches above the top surface of the anode body including extending across the top surface of the upper portion of the anode body (as shown in Fig. 2b of D’Astolfo ‘233).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist, as applied to claim 1 above, and further in view of D’Astolfo ‘196.
Regarding claim 2, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches all the elements of the anode assembly of claim 1 as state above. D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist does not explicitly the sealing material comprising at least one of water, a dispersant, or a diluent, to promote a flowable sealing material such that the flowable sealing material flows and covers the surface of the anode body and said at least a portion of the anode apparatus. D’Astolfo ‘508 does however teach the sealing material being a castable that is cast in place and cured (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-8).
D’Astolfo ‘196 teaches that castable materials are typically supplied as dry mixed materials and combined with water or other specified liquid at the site of application in order to be poured into a mold of specific features and dimensions (see e.g. Paragraph 0024, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist to include water as taught by D’Astolfo ‘196 as a typical liquid added to a castable to allow it to be poured for application.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist, as applied to claim 10 above, and further in view of Adler (U.S. Patent No. 4,057,480).
Regarding claim 15, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches all the elements of claim 1 as stated above, as well as the sealing material extending across the top surface of the anode body (as shown in Fig. 2b of D’Astolfo ‘233). D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist does not teach the sealing material extending down around the around the outer sidewall of the anode body.
Alder teaches a ceramic anode for molten electrolysis (see e.g. Abstract), which is provided with a protective layer that extends down the sidewalls of the anode body (see e.g. Fig. 1, protective layer 2 on anode 3). This layer is made of a material resistant to attack of by the molten electrolyte (see e.g. Col. 6, lines 20-22), similar to that taught by D’Astolfo ‘233 for the protective cover (see e.g. D’Astolfo ‘233 Paragraph 0029, lines 10-13). Adler specifically teaches the material comprising Al2O3 (see e.g. Col. 6, lines 25-28), which is also a main component of the seal taught by D’Astolfo ‘508 (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist to include extending around the outer sidewall of the anode body as taught by Alder to provide further protection from the molten electrolyte.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist, as applied to claim 1 above, and further in view of Horner et al. (U.S. Patent No. 5,279,909), hereinafter Horner.
Regarding claim 16, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches all the elements of the anode apparatus of claim 1 as stated above. D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist does not teach the sealing material being applied to the anode holder between the pin and the inner surface of the anode body in a gradient, such that a concentration of said aggregate of the sealing material varies in a radial direction.
Horner teaches a multilayer seal between a metal and ceramic structure (see e.g. Abstract), wherein the layers closer to the metal structure have progressively higher concentrations of metal constituents, and, conversely, the layers closer to the ceramic structure have higher concentrations of ceramic constituents (see e.g. Abstract). This provides a graded transition which accommodates for differences in thermal expansion between the metal and ceramic components (see e.g. Col. 1, lines 51-60). D’Astolfo ‘508 teaches the outer anode body comprising ceramic (see e.g. D’Astolfo ‘508 Paragraph 0036, lines 1-3) and the inserted pin being metal (see e.g. D’Astolfo ‘508 Paragraph 0026, lines 1-3), as well as the anode body also comprising a metal phase (see e.g. D’Astolfo ‘508 Paragraph 0036, lines 9-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo‘508 in view of D’Astolfo ‘233 and Secrist to include the gradient of concentration of ceramic and metal components radially as taught by Horner between the outer anode body and the pin on order to provide a smoother transition of thermal expansion between the different materials making up the two structures.
Regarding claim 17, D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Horner teaches the gradient being configured such that the concentration of said aggregate is higher adjacent to the pin as compared to adjacent to the inner surface of the anode body (Horner teaches a higher concentration of metal constituents in the layers of the seal near to the metal structure; see e.g. Abstract).
Regarding claim 18, D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Horner teaches the gradient being configured such that the concentration of said aggregate is lower adjacent to the pin as compared to the inner surface of the anode body (Horner teaches higher concentrations of ceramic constituents in the layers of the seal nearer to the ceramic; see e.g. Abstract).
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist, as applied to claim 1 above, and further in view of Teaford et al. (U.S. Patent No. 4,833,049), hereinafter Teaford.
Regarding claim 19, D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist teaches all the elements of the anode apparatus of claim 1 as stated above. D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist does not teach the sealing material being applied to the anode holder between the pin and the inner surface of the anode body in a gradient, such that the concentration of said aggregate varies in a lateral direction.
Teaford teaches a seal structure for a conductive pin and the wall of an assembly through which the pin extends (see e.g. Col. 1, lines 12-17). The seal consists of layers made of the same material type (for instance glass materials; see e.g. Col. 4, lines 3-4), having a first layer adjacent an inner portion of the assembly which has a lower concentration of, for instance, SiO2 and a second layer adjacent to an ambient surface which has a higher concentration of SiO2 (see e.g. Fig. 3, lamination 13 has a higher SiO2 content than lamination 11, equivalent here to a gradient in the concentration of SiO2 in the seal, gradient being defined as a change in the value of a quantity in a specified direction; see e.g. Col. 4, lines 4-9). This result in increased chemical resistance for the exposed surface of each layer (see e.g. Col. 4, lines 9-13). The materials in each of these layers have coefficients of expansion similar, i.e. “matched”, to those of the adjacent layers in order to improve bonding between the layers (see e.g. Col. 4, lines 29-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘508 in view of D’Astolfo ‘233 and Secrist to include the lateral gradient of the concentration of certain components as taught by Teaford in order to provide selective chemical protection to the buried end and the surface end of the pin, the components having similar, i.e. “matched”, expansion coefficients for improved bonding.
Regarding claim 20, D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Teaford teaches the gradient being configured such that the concentration of said aggregate is higher adjacent to the upper end as compared to adjacent to the lower end of the anode body (Teaford teaches the concentration of for instance SiO2 being higher in the upper lamination of the seal; see e.g. Col. 4, lines 15-18 and 23-25).
Regarding claim 21, D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Teaford teaches the gradient being configured such that the concentration of said aggregate is lower adjacent to the upper end as compared to adjacent to the lower end of the anode body (Teaford teaches the concentration of for instance B2O3 and Al2O3 being higher in the lower lamination of the seal; see e.g. Col. 4, lines 15-18 and 23-25).
Regarding claim 22, the limitation of the concentration being “higher…at a position adjacent to a bath-vapor interface, as compared to either the upper end in a vapor phase or the lower end in a bath” is a statement of intended use of the apparatus, as it claims features related to the process in which the apparatus is used, namely the depth of the anode in the bath. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Teaford teaches the sealing material being configured with a higher concentration at a position central position of the anode body, as compared to adjacent to the upper end and lower end of the anode body (Teaford teaches a layer high in ceramic material in between upper and lower layers of the seal to inhibit corrosion migration between the two layers; see e.g. Fig. 4, intermediate lamination 14, Col. 4, lines 46-51), so it would be capable of having the higher concentration of a sealing material at the bath-vapor interface.
Regarding claim 23, the limitation of the concentration of the aggregate of the sealing material “just below a bath-vapor interface to a position adjacent to the upper end of the anode [being] higher than a portion of sealing material in a submerged portion of the anode body” is also a statement of intended use, as it again pertains to how deep the anode apparatus is placed into a bath during an electrolytic process (See MPEP § 2114 II as cited above). Since D’Astolfo ‘508 in view of D’Astolfo ‘233, Secrist and Teaford teaches the concentration of the sealing material being higher at an upper portion of the anode body than at a lower portion of the anode body, as stated with respect to claim 20 above, it would be capable of having a higher concentration of the sealing material from a bath-vapor interface to the upper end of the anode body as compared to the lower end which would be submerged.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo et al. (U.S. 2001/0035344), hereinafter D’Astolfo ‘344, in view of D’Astolfo ‘508, Ray et al. (U.S. Patent No. 4,455,211), hereinafter Ray, D’Astolfo ‘233 and Secrist, as evidenced by D’Astolfo ‘196.
Regarding claim 24, D’Astolfo ‘344 teaches an electrolysis cell (see Fig. 2, aluminum production cell 10; Paragraph 0013, line 1), comprising a cell structure comprising a cell bottom and a cell sidewall (see e.g. Fig. 3, steel shell or refractory 3 shown with bottom and side walls; Paragraph 0012, lines 3-4 and Paragraph 0014, lines 3-8), wherein the cell sidewall is configured to perimetrically surround the cell bottom and extend in an upward direction from the cell bottom to define a control volume, wherein the control volume is configured to retain a molten electrolyte bath (see e.g. Fig. 2, electrolytic bath 7 contained within the cell; Paragraph 0012, lines 8-10); and an anode assembly configured to direct current into the molten electrolyte bath (see e.g. Fig. 2, inert anode assembly 12 which is electrically conductive and immersed in the bath; Paragraph 0013, lines 1-5, and Paragraph 0017, lines 1-3), wherein the anode assembly comprises an anode support (see e.g. Fig. 2, insulating lid 18 connected to support member 20; Paragraph 0015, lines 7-10); and an anode apparatus mechanically attached to the anode support (see e.g. Fig. 2, inert anodes 14; Paragraph 0015, lines 3-4), wherein the anode apparatus comprises an anode body comprising at least one outer sidewall, wherein the outer side wall is configured to define the anode shape and to perimetrically surround a hole in the anode body (see e.g. Fig. 3, cup-shaped inert anode with side wall surrounding hole formed in center; Paragraph 0016, lines 2-3), wherein the hole comprises an upper opening in a top surface of the anode body and wherein the hole extends into the anode body (see e.g. Fig. 3, cup-shaped anode 14 with upper opening extending into anode body); a pin comprising a first end connected to a current supply (see e.g. Fig. 3, upper end of connector 16 is electrically connected by a metal plate at the top of lid 18; Paragraph 0017, lines 1-3, and Paragraph 0018, lines 9-12); and a second end opposite the first end, wherein the second end is configured to extend down into the upper end of the anode body and into the hole of the anode body (see e.g. Fig. 3, lower end of connector 16 extending into anode body 14); and a sealing material configured to reduce corrosion of the anode apparatus (see e.g. Paragraph 0016, lines 17-21, “protective material”), the sealing material being configured to cover at least a portion of an inner side wall of the anode body and the pin (see e.g. Fig. 3, the protective material fills the inert anode body and protects the interface between the connectors and the inert anode; Paragraph 0016, lines 17-21).
D’Astolfo ‘344 does not explicitly teach a filler inside the hole and configured to electrically connect the anode body to the pin, wherein the filler material is retained in the hole between an inner sidewall of the anode body and the pin, and wherein the sealing material is configured to enclose the filler material into the anode body between the inner sidewall of the anode body and the pin . 
D’Astolfo ‘508 teaches an anode assembly comprising an inert anode and a conductor rod (see e.g. Fig. 1, anode assembly 10 with inert anode 12 and conductor rod 14; Paragraph 0017, lines 1-5), which includes a filler material provided inside the anode body between a conductor rod and an inner sidewall of the anode body (see e.g. Fig. 1, particulate connector material 16; Paragraph 0017, lines 5-7, and Paragraph 0029, lines 1-3) and a seal provided at the top of the anode assembly above the filler material to seal off an internal connection between the conductor rod and the anode body (see e.g. Fig. 1, seal 18 provided above connector material 16 in anode 12; Paragraph 0017, lines 5-9). This filler material serves to improve the electrical connection between the inert anode and the conductor rod (see e.g. Paragraph 0005, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly of D’Astolfo ‘344 to comprise a filler inside the hole of the anode body below the sealing material as taught by D’Astolfo ‘508 to provide an improved electrical connection between the inert anode and the pin.
	D’Astolfo ‘344 in view of D’Astolfo ‘508, as combined above, does not explicitly teach the sealing material comprising an aggregate and a matrix, wherein the sealing material comprises a castable ceramic or cermet comprising Al2O3, SiO2, MgO, CaO, Na2O, or combinations thereof, but does teach it being a material which can reduce corrosion of connectors and the interface between the connector and the inert anode (see e.g. D’Astolfo ‘344 Paragraph 0016, lines 17-21). 
D’Astolfo ‘508 further teaches the seal comprising a castable ceramic or cermet containing Al2O3, SiO2, MgO, CaO and/or Na2O (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-4), meeting the definition of an aggregate and a matrix as per paragraph 0084 of the instant specification. This seal further provides mechanical support for the anode by transferring the weight of the anode to the conductor rod (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective material of D’Astolfo ‘344 in view of D’Astolfo ‘508 to comprise the castable ceramic or cermet seal containing Al2O3, SiO2, MgO, CaO and/or Na2O taught by D’Astolfo ‘508 as a material suitable for protecting the internal connection between the pin and the inert anode body which additionally provides improved mechanical support for the anode.
D’Astolfo ‘344 in view of D’Astolfo ‘508 does not explicitly teach the aggregate being an anode-matched aggregate and/or off-gas compatible aggregate, wherein said anode -matched aggregate and/or off-gas compatible aggregate comprising aggregates having the same compositional constituent as the anode body, wherein said anode body comprises hematite or magnetite; aggregates having a composition more than 30 wt% of at least one major compound of the anode body; or aggregates having a component of an off-gas compatible aggregate selected from NiFe2O4, NiO, CuAl2O4, and CuO. D’Astolfo ‘344 does teach the anode being composed of ceramic or cermet materials that possess satisfactory corrosion resistance and stability during aluminum production (see e.g. D’Astolfo ‘344 Paragraph 0016, lines 5-8), with the anode composition of U.S. Patent No. 4,455,211, Ray, being an exemplary suitable inert anode composition (see e.g. Paragraph 0016, lines 8-10). D’Astolfo ‘508 further teaches an exemplary seal material comprising 70% aluminum oxide (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 4-6, the seal material may be Beta 70 castable sold by Permatech which has 70% Al2O3, as evidenced by D’Astolfo ‘196 Paragraph 0035).
Ray teaches an inert anode composition for use in the electrolytic production of metal in a metal salt (see e.g. Abstract) comprising iron, iron oxide and nickel oxide (see e.g. Col. 5, lines 51-55), which may have up to 30 wt % of an oxide such as aluminum oxide, calcium oxide, and/or magnesium oxide (see e.g. Col. 5, lines 58-61), which are several of the same materials included in seal material of D’Astolfo ‘508 (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-4), including the above described aluminum oxide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of D’Astolfo ‘344 in view of D’Astolfo ‘508 to comprise the aluminum oxide-containing anode composition of Ray, which is for example matched by 70% aluminum oxide in the sealing material, as suitable exemplary anode composition taught by D’Astolfo ‘344.
D’Astolfo ‘344 in view of D’Astolfo ‘508 and Ray does not teach the sealing material being configured to cover the top surface of the anode body and the sealing material being retained above the top surface of the anode body. 
D’Astolfo ‘233 teaches an anode assembly comprising a protective cover and/or insulation, which may be ceramic, which is retained above the surface of the anode body (see e.g. D’Astolfo ‘233 Fig. 2b, protective cover 83 and insulation 84 which close off, i.e. seal, the internal anode body and the rod; Paragraph 0029, lines 1-3). The cover and insulation provide environmental and thermal protection to the conducting rod and anode body, especially from the molten electrolyte bath (see e.g. D’Astolfo ‘233 Paragraph 0029, lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘344 in view of D’Astolfo ‘508 and Ray to also be retained above the top surface of the anode body forming a protective cover as taught by D’Astolfo ‘233 in order to provide environmental and thermal protection from molten electrolyte.
D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray and D’Astolfo ‘233 does not teach the silicates and/or aluminates of said castable ceramic or cermet being replaced with an aggregate specifically tailored to match the anode body and/or the pin. 
Secrist teaches an anode assembly for use in molten salt electrolysis (see e.g. Col. 2, lines 38-41), comprising an outer cermet portion with higher concentrations of ceramic constituents and an inner cermet portion in contact with the pin with higher concentrations of metallic constituents (see e.g. Col. 2, lines 44-51). This allows the anode assembly to have reduced ohmic losses during operation due to the increased metal content adjacent the current conductor (see e.g. Col. 3, lines 5-9). The cermet compositions in the inner portion and outer portion are compatible in that they have similar coefficients of expansion, allowing for the anode assembly to have high strength and high electrical conductance (see e.g. Col. 3, lines 38-48). D’Astolfo ‘508 similarly teaches the outer anode body comprising a ceramic/metal composition (see e.g. D’Astolfo ‘508 Paragraph 0036, lines 1-3 and 9-11), as well as the sealing material being a cermet (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray and D’Astolfo ‘233 to replace some of the ceramic components with metal components in a composition compatible with the cermet of the anode as taught by Secrist in order to reduce ohmic losses from the outer body to the pin during operation of the anode, while maintaining high strength and high electrical conductance.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray, D’Astolfo ‘233 and Secrist, as applied to claim 24 above, and further in view of Adler.
Regarding claim 27, D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray, D’Astolfo ‘233 and Secrist teaches all the elements of claim 24 as stated above, as well as the sealing material extending across the top surface of the anode body (as shown in Fig. 2b of D’Astolfo ‘233). D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray, D’Astolfo ‘233 and Secrist does not teach the sealing material extending down around the around the outer sidewall of the anode body.
Alder teaches a ceramic anode for molten electrolysis (see e.g. Abstract), which is provided with a protective layer that extends down the sidewalls of the anode body (see e.g. Fig. 1, protective layer 2 on anode 3). This layer is made of a material resistant to attack of by the molten electrolyte (see e.g. Col. 6, lines 20-22), similar to that taught by D’Astolfo ‘233 for the protective cover (see e.g. D’Astolfo ‘233 Paragraph 0029, lines 10-13). Adler specifically teaches the material comprising Al2O3 (see e.g. Col. 6, lines 25-28), which is also a main component of the seal taught by D’Astolfo ‘508 (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material taught by D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray, D’Astolfo ‘233 and Secrist to include extending around the outer sidewall of the anode body as taught by Alder to provide further protection from the molten electrolyte.
Response to Arguments
Applicant’s arguments, see pages 15-16, filed 06/07/2022, with respect to the rejection(s) of amended claim(s) 24 under 35 USC 103 over D’Astolfo ‘344 in view of D’Astolfo ‘508, Ray and D’Astolfo ‘233, particularly regarding the presence of the filler and nature of the sealing material aggregates, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of D’Astolfo ‘344, D’Astolfo ‘508, Ray, D’Astolfo ‘233 and Secrist.
Applicant’s arguments, see pages 9-10, filed 06/07/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over D’Astolfo ‘508 in view of D’Astolfo ‘233, particularly regarding the replacement of silicates/aluminates in the castable ceramic or cermet with an aggregate tailored to match the anode and/or pin, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of D’Astolfo ‘508, D’Astolfo ‘233 and Secrist.
Applicant's arguments filed 06/07/2022 have been fully considered but some are not persuasive.
On page 10, Applicant argues that D’Astolfo ‘508 does not teach the seal being used for preventing or reducing exposure of the contained anode parts to corrosion. This is not considered persuasive. D’Astolfo ‘508 teaches the seal being provided at the upper portion of the anode body, sealing above the interior connector material and lower end of the anode rod (see e.g. D’Astolfo ‘508 Fig. 1, seal 18 above connector material 16 in anode 12; Paragraph 0017, lines 7-9), which thereby inherently reduces corrosion by reducing exposure of the interior to the corrosive environment.
On pages 10-11, Applicant argues that the materials of D’Astolfo ‘508 does not provide corrosion resistance against corrosive gases and that D’Astolfo ‘508 does describe anode-matched aggregates because aluminum oxide is not a major compound of the inert anode. This is not considered persuasive. Though the aluminum oxide of the anode of D’Astolfo ‘508 is optional and not necessarily a “majority”, this does not necessarily equate to it not being a “major” compound of the anode. Major is defined by the Merriam-Webster dictionary as “notable or conspicuous in effect or scope”, and the aluminum oxide in the anode has the effect of making the iron or nickel component of the inert anode more difficult to leach or dissolve, as evidenced by Ray (see e.g. Ray Col. 5, lines 58-64), which qualifies it as a major compound of the anode.
On pages 11-12, Applicant argues that aluminum oxide cannot be a major component of an inert anode for aluminum electrolysis because it is the feed material and is not electrically conductive. This is not considered persuasive. D’Astolfo ‘508 teaches aluminum oxide being a suitable anode ceramic material (see e.g. D’Astolfo ‘508 Paragraph 0036, lines 1-9). As stated above, major is defined by the Merriam-Webster dictionary as “notable or conspicuous in effect or scope”, and the aluminum oxide in the anode has the effect of making the iron or nickel component of the inert anode more difficult to leach or dissolve, as evidenced by Ray (see e.g. Ray Col. 5, lines 58-64), which qualifies it as a major compound of the anode.
On page 12, Applicant argues that neither D’Astolfo ‘508 or D’Astolfo ‘233 teach at least some of silicate and/or aluminates of said castable ceramic or cermet being replaces with the aggregate tailored to match the anode body and/or the pin. This is not considered persuasive. The previous rejection of claim 26 relied on the combination of Secrist with D’Astolfo ‘508 in view of D’Astolfo to teach this limitation, as now applied to amended claim 1, to which no arguments were provided. 
On pages 13-14, Applicant argues that Adler contrasts with the claimed assembly of claim 15 because it teaches a crust being formed in situ, whereas the instant sealing material is provided prior to installation of the anode in the cell. This is not considered persuasive. The claim does not require the sealing material to be provided prior to installation. Furthermore, the rejection relied on Adler to teach the motivation for the sealing material of D’Astolfo ‘508 in view of D’Astolfo ‘233 extending around the outer sidewall of the anode body, not necessarily incorporating the in situ formation process, as D’Astolfo ‘508, for instance, teaches that the seal may be pre-cast (see e.g. D’Astolfo ‘508 Paragraph 0027, lines 6-7).
On pages 16, Applicant argues that D’Astolfo ‘344 does not teach the sealing material being configured to cover the top surface of the anode body. This is not considered persuasive. The previous rejection of claim 24 relied upon D’Astolfo ‘233 to teach this limitation, similarly to how it was applied to claim 1. Though D’Astolfo ‘233 was mistakenly left out of the heading of the previous rejection, which has now been corrected, the combination and explanation were provided in the body of the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795